                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

AUTOMATION CONTROLS
& ENGINEERING, LLC,

                  Plaintiff,
                                            Case No. 19-CV-12724
vs.
                                            HON. GEORGE CARAM STEEH
FELSOMAT USA, INC. and
RYAN BERMAN,

              Defendants.
____________________________________/

   OPINION AND ORDER GRANTING IN PART AND DENYING IN
PART PLAINTIFF=S MOTION FOR PRELIMINARY INJUNCTION [DOC. 4]

      This matter is before the court on plaintiff Automation Controls &

Engineering, LLC’s (“ACE”) motion for preliminary injunction (doc. 5)

against defendants Felsomat USA, Inc. (“Felsomat”) and Ryan Berman

(“Berman”). The court held an evidentiary hearing on plaintiff’s motion on

November 19 and 20, 2019 and both parties filed post-hearing briefs. For

the reasons set forth below, plaintiff’s motion for preliminary injunction is

granted in part and denied in part.

                         FACTUAL BACKGROUND

      Defendant Berman has worked in the automation industry for over

twenty-seven years, during which time he developed relationships and sold



                                      -1-
automation, robotics, and control systems and parts of such systems to

numerous companies. In 2000, he founded Matrix Design, Inc. (“Matrix”)

with two other partners. At Matrix, Berman’s main tasks involved marketing,

sales, and customer relation management. He was heavily involved in

designing, developing and overseeing the building and installing of

automation systems for numerous clients. In 2013, Berman sold Matrix

and had to stay out of the automation business for two years under the

terms of the sales agreement.

      In 2015, a mutual acquaintance introduced Berman to ACE. ACE is

a “niche” company that designs and manufactures small to medium-sized

automation and control systems. ACE does not design or build machine

tools. ACE made an offer of employment to Berman to be its Vice

President of Business Development conditioned on executing ACE’s

Executive Employment & Confidentiality Agreement (“Agreement”).

      The Agreement contains a provision prohibiting Berman from

disclosing confidential information during his employment and for a period

of five years after the termination of his employment. Agreement at ¶

2.2(a). The Agreement also has non-compete and non-solicitation

provisions, restricting certain activities during the term of Berman’s




                                     -2-
employment and for a period of two years thereafter. Agreement at ¶

3.2(b). Berman signed the Agreement on January 10, 2017 and began his

employment with ACE.

     When Berman started at ACE, no existing accounts were handed

over to him. The understanding of the parties was that all existing

accounts would remain with the other salesperson, Chris Mackey, and that

Berman would build his own book of business. Many of the companies

that Berman contacted on behalf of ACE were companies with whom

Berman had a prior relationship. Over the course of the next two years,

Berman made sales to various customers that were new to ACE, including

Systrand, Cummins, Husky Injection Molding Systems (“Husky”), ZF North

America, EMAG, Crown Equipment (“Crown”), and American Turned

Products, Inc. (“ATP”). Berman also sold projects to at least one of ACE’s

existing customers, Thielenhaus Microfinish Corporation (“Thielenhaus”).

     On March 1, 2019, Berman resigned from his employment with ACE.

According to Berman, he resigned over dissatisfaction with his

compensation and because he believed that problems with delivery

schedules and quality at ACE were harming his reputation in the industry.

Berman’s last day at ACE was March 15, 2019.




                                    -3-
     Berman signed an offer of employment as a Strategic Account

Manager with Felsomat on February 27, 2019. This job required Berman

to manage and sell to a small number of customers as well as develop new

opportunities and areas of business. Berman met with ACE’s President,

Pete Lazic, after sending his resignation letter and said he was going to

work for Felsomat selling machine tools and plant wide automation for big

customers. This is work that does not compete with ACE’s business.

     Chris Mackey conducted Berman’s exit interview from ACE. While

employed at ACE, Berman used his personal laptop as his work computer.

Mackey told Berman to return all ACE information, documents and records

that he had on his computer or in hard copy. Berman returned two boxes

of paper files and a jump drive containing the ACE files from his personal

computer. Berman was not instructed to, and did not, destroy the ACE

files from his computer. These files include ACE drawings, quotes and

communications with customers.

      While working for Felsomat, Berman admits that he has developed

and quoted several projects to companies he worked with while at ACE.

However, Berman believed these projects were outside of the scope of the

restrictions in the Agreement.




                                    -4-
     On June 4, 2019, upon discovering that Berman may be in breach of

his Agreement, ACE sent cease and desist letters to Berman and

Felsomat, demanding that Berman stop violating the restrictive covenants

in the Agreement. ACE contends that Berman has taken the goodwill and

relationships he developed at ACE and turn them into sales for Felsomat.

ACE seeks a preliminary injunction providing that Berman cease all contact

with, but not limited to, the following ACE customers: Systrand, Cummins,

Husky, ZF North America, EMAG, Crown and ATP. ACE asks that the

injunction also cover the customers ACE sought to do business with in the

24 months before the Agreement was entered, including but not limited to

Thielenhaus.

     The court held a hearing on plaintiff’s motion for a temporary

restraining order on September 30, 2019. At the hearing, the parties

agreed that the restrictive covenants in the Agreement are “valid and

enforceable and that Defendant should comply with the requirements of the

Agreement.” This language was included in the court’s order providing for

discovery and scheduling a hearing on plaintiff’s motion for preliminary

injunction (ECF No. 12). The parties also identified projects that Berman

already procured for Felsomat with Systrand and Cummins (ECF No. 11, p.

31-32). Counsel for ACE stated that it was not seeking to stop this work,



                                    -5-
and the Court stated, without objection, that “both sides appear to agree

that those [projects] should be excluded from coverage under a preliminary

injunction order or under the temporary restraining order, or both.” (ECF

No. 11, at 34-35). There are two projects that are therefore excluded from

the injunction sought by ACE: the Cummins CO2 Valve Seat Automation

project in China and the Systrand laser marking system project.

              STANDARD FOR PRELIMINARY INJUNCTION

      The decision of whether or not to issue a preliminary injunction lies

within the discretion of the district court. CSX Transp., Inc. v. Tennessee

State Bd. of Equalization, 964 F.2d 548, 552 (6th Cir. 1992). In

determining whether to grant or deny an injunction, the district court is

required to consider four factors:

      1.    whether the movant is likely to prevail on the merits;

      2.    whether the movant would suffer an irreparable injury if the
            court does not grant a preliminary injunction;

      3.    whether a preliminary injunction would cause substantial harm
            to others; and

      4.    whether a preliminary injunction would be in the public interest.

G & V Lounge v. Michigan Liquor Control Comm'n, 23 F.3d 1071, 1076 (6th

Cir. 1994) (citing International Longshoreman's Ass'n v. Norfolk S. Corp.,

927 F.2d 900, 903 (6th Cir. 1991), cert. denied, 502 U.S. 813 (1991).



                                     -6-
                                 ANALYSIS

I. Likelihood of Success

     ACE contends that Berman has breached the Agreement by

contacting and doing business with certain ACE customers in violation of

the non-competition and non-solicitation provisions contained in § 3.2(b).

ACE also alleges a breach of the Confidential Information provisions

contained in § 2.2 of the Agreement.

     A.     Non-Competition and Non-Solicitation Provisions

     The restrictive covenants set forth in Sections 3.2(b)(i) and (iii) of the

Agreement provide:

     3.2. Non-competition and Non-Solicitation Generally. In
     recognition of the above recitals, in consideration of each
     party’s execution, delivery and performance under this
     Agreement, the amounts to be paid to the Executive pursuant
     to the Executive’s employment with the Company, and to more
     effectively to protect the value and goodwill of the assets and
     business of the Company, the Executive covenants and agrees
     that:

                                     ***

            (b) During the term of the Executive’s employment, and
     then thereafter for two (2) years, the Executive shall not,
     directly or indirectly . . . :

                 (i) Call upon, contact, solicit or attempt to obtain
           business from any of the Company’s present customers
           or customers with whom the Company did business or
           sought to do business (through proposals, sales calls, or
           other tangible efforts) within the twenty-four (24) month

                                     -7-
            period prior to the commencement date of this
            Agreement, if such activities by the Executive would
            compete with any business of the Company;

                                    ***
                  (iii) Call upon, contact, solicit or attempt to entice any
            customer, supplier, or joint venture partner of the Company who
            was a customer, supplier or joint venture partner of the
            Company at any time during the twenty-four (24) month period
            immediately prior to the Executive’s termination of employment
            to terminate its business relationship with the Company.

      Section 3.2(b)’s restrictions cover the term of the Executive’s

employment and the two years thereafter. In this case, that time period is

from January 10, 2017 until March 15, 2021. During that period, pursuant

to § 3.2(b)(i), Berman is prohibited from calling upon, contacting, soliciting

or attempting to obtain business from certain customers if such activities

would compete with any business of ACE. The customers covered by the

restrictions include two groups: ACE’s “present customers” and customers

with whom ACE “did business or sought to do business” within the 24

months prior to the date of the Agreement.

            1.    Section 3.2(b)(i) – meaning of “present customers”

      The parties disagree on the meaning of the phrase “present

customers.” James Carey, ACE’s Vice-President, General Counsel and

owner, testified that the term “present customers” as used in Section

3.2(b)(i) includes ACE’s customers when the Agreement was signed,



                                      -8-
customers ACE obtained during the period of Berman’s employment, and

customers ACE obtains during the two-years following the termination of

Berman’s employment (ECF No. 40, Tr. 143). Defendants contend that

the term “present customers” is limited to ACE’s customers on the date the

Agreement was entered.

      In interpreting a contract, the court’s “primary obligation is to give

effect to the parties' intention at the time they entered into the contract.”

Innovation Ventures v. Liquid Mfg., 499 Mich. 491, 507 (2016). Contract

language is to be given its plain and ordinary meaning and, so long as the

language of the contract is unambiguous, courts must interpret and enforce

the contract as written. Id. Therefore, courts may not read words into

plain and unambiguous contract language, Northline Excavating, Inc. v.

Livingston Co., 302 Mich. App. 621, 628 (2013), or rewrite its terms “under

the guise of interpretation.” Upjohn Co. v. New Hampshire Ins. Co., 438

Mich. 197, 207 (1991).

      The word present, as it relates to a period of time, is defined as “now

existing; at hand”. Present, Black's Law Dictionary (11th ed. 2019).

Because the court is tasked with giving effect to the parties’ intent at the

time they entered the contract, the date the parties signed the Agreement

in this case is the only reasonable interpretation of the word “present” for



                                      -9-
purposes of defining “present customers.” Therefore, “present customers”

means ACE’s customers at the time the Agreement was entered.

Applying this understanding to ACE’s present customers is reasonable

because it distinguishes ACE’s customers on the date the Agreement was

signed from those with whom ACE “did business or sought to do business .

. . within the twenty-four (24) month prior to the commencement date of this

Agreement.”

      Any interpretation of the word present, other than being on the date

the Agreement was signed, would require the insertion of words that are

not included. That is, if on January 10, 2017, the parties intended “present

customers” to include customers that ACE had not yet done business with

but would at some time in the future during Berman’s employment, the

contract language would have to indicate that intention explicitly.

      Reading the contract as a whole reinforces this interpretation. The

Acknowledgements in Section 3.1 are concerned with the customer base

ACE had developed prior to hiring Berman. Section 3.1 refers to ACE’s

“long term relationships with customers,” § 3.1(a), and customers “who

have used the services of the Company in the past and with whom the

Company has become intimately familiar.” Id. at § 3.1(b). “The vast

majority of the Company’s customers became affiliated with the Company



                                    - 10 -
other than through the efforts of [Berman].” Id. at § 3.1(c). “The

Company has expended substantial amounts of time and money to

establish its present relationships with its customers.” Id. at § 3.1(d)

(emphasis added). Here, the term “present” clearly refers to those

customer relationships in existence at the time the Agreement was

executed and with respect to which the Company “has expended”

resources, using the past tense to refer to work done by ACE and not

Berman. Therefore, the court’s interpretation of “present customers” is

consistent with other indicators of the parties’ intent throughout the

Agreement.

      If “present customer” is defined as described by Mr. Carey, it would

lead to unreasonable and absurd results. For example, Berman would be

obligated to inquire of ACE, for two years after leaving his employment,

whether it has any new customers subject to Section 3.2(b)(i). Even if this

was Mr. Carey’s intention in drafting the Agreement, where the term at

issue is unambiguous, one party’s subjective understanding is irrelevant to

determinizing the meaning of the plain language of the contract. Harbor

Park Market, Inc. v. Gronda, 277 Mich. App. 126, 133 n.3 (2007).

Furthermore, courts are instructed to avoid interpreting contracts in a

manner that would impose unreasonable conditions or absurd results.



                                     - 11 -
See, Hastings Mut. Ins. Co. v. Safety King, Inc., 286 Mich. App. 287, 297

(2009); Bodnar v. St. John Providence, Inc., 327 Mich. App. 203, 223–24

(2019).

      The court interprets the term “present customers” to refer to ACE’s

customers on the date the Agreement was entered.

            2.    Analysis

      Plaintiff seeks a preliminary injunction requiring Berman to stop all

calls and contact with any ACE customers, including Systrand, Cummins,

Husky, ZF North America, EMAG, Crown and ATP. Plaintiff also seeks a

preliminary injunction requiring Berman to stop all calls and contact with

any customer ACE sought to do business with during the 24-month period

prior to his employment through the date of the termination of his

employment including, but not limited to, Theilenhaus (ECF No. 44, PageID

1245; ECF No. 47, PageID 1894).

      The restrictions in § 3.2(b)(i) apply to two groups of customers -

ACE’s “present customers” and customers ACE did business with or

sought to do business with in the 24-month period before the date the

Agreement was entered. Of the eight customers identified in the previous

paragraph (Systrand, Cummins, Husky, ZF North America, EMAG, Crown,

ATP and Theilenhaus), Carey’s testimony supports the conclusion that



                                     - 12 -
none was an ACE customer on the date the Agreement was signed, and

only Thielenhaus, EMAG and ZF were customers ACE did or sought to do

business with in the 24 months prior to the Agreement being signed (ECF

No. 40, Tr. 182-190).

      With respect to both EMAG and ZF North America, in the 24-month

period prior to January 10, 2017, ACE submitted one quote, but did not

obtain any business (ECF No. 40, Tr. 190). Berman argues that ACE has

no protectible interest with respect to these customers. MCLA § 445.774a

(to be enforceable, restrictive covenants must protect an employer’s

“reasonable competitive business interests.”) During the same period,

ACE had orders for spare parts and an electrical panel with Thielenhaus.

Berman points out that none of the prior sales to Thielenhaus involved

automation work and the total value for the orders was only $21,490.

Berman argues that this de minimis, non-automation business is insufficient

to establish a protectable interest as to Thielenhaus.

      One concept that both sides made clear during the preliminary

injunction motion hearing is that cultivating relationships with customers in

this business takes time. This concept is incorporated into the Agreement.

The contract language is clear that the restrictions in § 3.2(b)(i) apply to

customers ACE sought to do business with through proposals, sales calls,



                                     - 13 -
or other tangible efforts. First, the restrictive covenant uses the word

“business” and does not specify automation business or a certain monetary

threshold. The fact that the sales to Thielenhaus were small and

non-automation does not mean that the efforts on the part of ACE would

not have culminated in a larger automation project in the future. Similarly,

it is not detrimental to § 3.2(b)(1)’s restrictions that the quotes sent to

EMAG and ZF North America did not result in any business. The

important factor is whether ACE made efforts to do business with the

companies.

      Section 3.2(b)(i) restricts Berman from calling upon, contacting,

soliciting or attempting to obtain business from EMAG, ZF North America,

Thielenhaus, and any other customers who are covered by the language as

it has been interpreted by the court, if such activities by Berman would

compete with any business of ACE.

      There is a question over how the parties are supposed to know what

activities on the part of Berman “would compete with any business of

[ACE]” (emphasis added). While the Agreement does not expressly define

the business Berman may not compete with, it uses the words “any” and

“ACE” as descriptors. There was some testimony from Carey regarding

the types of jobs ACE does and doesn’t handle. For example, Carey



                                      - 14 -
testified that ACE does not do machine tool work (ECF No. 40, Tr. 147).

He testified that ACE generally does automation work valued between

$300,000 and $2 million, id. at 147-48. Berman has not disputed this

characterization of ACE’s business. Berman argues that it would not be a

breach of this subsection for him to solicit work that ACE is not seeking or

being considered for by a customer. However, the language of the

Agreement does not support this interpretation.

      Section 3.2(b)(iii) applies to a different group of customers, namely

ACE’s customers during the 24-month period immediately prior to the

termination of Berman’s employment. The purpose of this section is to

prevent Berman from disparaging ACE to its most recent customers.

During his employment and for two years thereafter, Berman may not call

upon, contact or attempt to entice any such customer to terminate its

business relationship with ACE. At the hearing on the motion for

preliminary injunction, Carey testified that none of ACE’s customers have

terminated their relationships with the company (ECF No. 40, Tr. 152).

The most Carey articulated was a general fear that leads with some

customers are drying up. This is not entirely surprising when the person

who developed the relationship with a customer leaves his employment

with the company. ACE has not come forth with any evidence that



                                    - 15 -
Berman has disparaged ACE to its customers. ACE has not shown a

likelihood of success on its allegation that defendants breached this

subsection of the Agreement.

      B.    Confidential Information Provision

      ACE also seeks a preliminary injunction providing that Berman and

Felsomat immediately stop using ACE’s Confidential Information while the

case is pending (ECF No. 44, PageID 1245; ECF No. 47, PageID 1894).

Section 2.1(a) defines Confidential Information to include “customer lists,

mailing lists, and/or lists of actual and potential customers.” Section 2.2(b)

separately prohibits Berman from disclosing to any entity, or from using for

his own benefit, the names of ACE customers. The Agreement provides

that Confidential information generally does not include information: (i)

already known to the public or within the industry; (ii) known to Berman

from a source other than ACE; and (iii) unrelated to the business of ACE

and independently developed by Berman without assistance of ACE. Id.

      The parties are negotiating a protocol for the inspection of Berman’s

personal laptop that he used while he was employed at ACE. This is also

the subject of a motion to compel pending before the magistrate judge.

Without information provided by a forensic inspection of the laptop, ACE

argues that Berman may have accessed Confidential Information from the



                                    - 16 -
laptop which he used to obtain projects with Cummins and Systrand.

While ACE has agreed that it is not seeking to enjoin Felsomat from

working on those projects, ACE still has an interest in enforcing the

confidentiality clauses and enjoining future violations.

      Berman admits that after he joined Felsomat, he opened ACE

documents on his computer for the purpose of approaching ACE about

taking over an automation project for Crown Equipment that Berman heard

was going poorly. Berman testified he opened “maybe a dozen” files

regarding a robotics cell project he had sold to Crown while at ACE. He

reviewed the files to prepare for a Felsomat meeting to determine if it made

sense to offer to buy the Crown project from ACE (Ex. 41, Tr. 7-9).

      Berman also testified that he provided Felsomat with a list of potential

projects when he first started working there. The list included the Crown

project, but Berman did not remember if it included projects for any other

ACE customers (Ex. 41, Tr. 9-10). Defendants have not produced the list

of potential projects, which Berman testified he had in his business

documents (Ex. 41, Tr. 10).

      Finally, ACE contends that Berman was able to sell the Cummins

CO2 Valve Seat Automation project for Felsomat only because he knew

about the opportunity while he worked at ACE. ACE argues that the only



                                     - 17 -
way Berman was able to close the deal with Cummins so quickly after

going to Felsomat was because of his knowledge of the project obtained

while at ACE, which makes it a misuse of ACE’s confidential information.

ACE makes a similar argument that Berman used its confidential

information to win the Systrand laser marker project for Felsomat. Ace

contends that defendants have not produced the discovery necessary for

ACE to identify what confidential information Berman specifically used to

win these two projects. While ACE is not seeking to enjoin defendants

from working on the Cummins and Systrand projects, any violations of the

Agreement are relevant to support injunctive relief from further violations of

the Agreement.

      Berman’s response is that he knew the names of these customers

before he joined ACE and that Felsomat already had a relationship with

some of the customers when Berman joined. Therefore, Berman argues

that this information is exempt from the Agreement because he learned it

from sources other than ACE. However, the evidence shows that Berman

did more than share the names of customers with Felsomat. By his own

admission, he shared information that he learned about the customers’

projects and needs while he was employed at ACE. ACE has

demonstrated a likelihood of success on the merits that Berman violated



                                     - 18 -
the Agreement by disclosing confidential information to Felsomat and/or by

using such confidential information for his own benefit.

II. Irreparable Harm

      It is well settled in the Sixth Circuit that “[a]n injury is not fully

compensable by money damages if the nature of the plaintiff's loss would

make damages difficult to calculate.” Basicomputer Corp. v. Scott, 973 F.2d

507, 511 (6th Cir.1992). “The loss of customer goodwill often amounts to

irreparable injury because the damages flowing from such losses are

difficult to compute.” Id. at 512 ); Michigan Bell Tel. Co. v. Engler, 257

F.3d 587, 599 (6th Cir.2001). “Similarly, the loss of fair competition that

results from the breach of a non-competition covenant is likely to

irreparably harm an employer.” Basicomputer Corp., 973 F.2d at 512

(citation omitted).

      If Berman were to solicit business from any of the restricted

customers under § 3.2(b)(i) that competed with ACE’s business, or use the

knowledge he developed at ACE about the needs of customers he worked

with while employed there, it would result in a loss of the customer goodwill

developed by ACE. The non-solicitation and non-competition provisions,

as well as the confidentiality provisions in the Agreement are there to

protect ACE so that it is not “forced to labor under the burden of unfair



                                        - 19 -
competition as a result of the informational asymmetry presented by its

direct competitor having an employee with intimate knowledge of its

operations.” Kelly Services, Inc. v Noretto, 495 F. Supp.2d 645, 659 (E.D.

Mich. 2007). Because the resulting losses potentially suffered by ACE are

so indefinite and speculative in scope, the harm is irreparable. See,

Chem–Trend v. McCarthy, 780 F.Supp. 458, 463 (E.D. Mich. 1991).

      In § 5.1 of the Agreement, Berman acknowledges that if he violates

any of his obligations, it may cause ACE “irreparable harm which may not

be compensated for by money damages.” That section goes on to provide

that in the event of any actual violation of the Agreement, ACE is entitled to

preliminary and final injunctive relief to prevent any further violations.

III. Balance of Harms and Public Interest

      The parties in this case entered their relationship with the hope of

working together for a long time, but also with the idea of protecting their

client bases if things did not work out. This was first and foremost in their

minds when they entered the Executive Agreement. ACE wanted to

protect its existing customers and those in the pipeline, while Berman

wanted to ensure that he would not be blocked from working with the

customers he had developed relationships with over the course of his long

career in automation. At the hearing on the motion for preliminary



                                      - 20 -
injunction, ACE argued that Berman must not have contact with any of

ACE’s customers, including those Berman brought to ACE. Berman

argued that ACE does not have a protectible interest in any of the

customers at issue and that Berman’s knowledge of the customers and the

automation business was developed before he worked for ACE. Both of

these positions are extreme and neither is supported by the language of

the Agreement or the facts.

      The public interest is served when competition is preserved and the

parties’ legitimate business concerns are protected. Entering a preliminary

injunction in this case accomplishes both goals.

                               CONCLUSION

      Plaintiff’s motion for preliminary injunction is GRANTED in part and

DENIED in part, in accordance with this opinion and order and as

summarized below:

      First, Berman is contractually bound to abide by all terms and

restrictions in the Agreement, as interpreted by the court.

      Berman is ENJOINED, while the case is pending, from seeking small

to medium-sized automation and control systems work valued between

$300,000 and $2 million from ACE’s present customers on the date of the

Agreement or customers with whom ACE did or sought to do business in



                                    - 21 -
the 24-month period prior to the Agreement, as such work would compete

with ACE’s business in violation of § 3.2(b)(i). However, Berman may

solicit business from EMAG, ZF North America and Thielenhaus, or any

other customer described in § 3.2(b)(i), for machine tool work or large-scale

automation work or other work that does not compete with any business of

ACE. In addition, Berman is not prohibited from soliciting or attempting to

obtain business from customers he brought to ACE, including Systrand,

Cummins, Husky, Crown and ATP, as long as in doing so he does not

violate another restriction in the Agreement.

       Berman is ENJOINED, while the case is pending, from violating

Article II of the Agreement regarding the use of ACE’s Confidential

Information.

     It is so ordered.

Dated: February 14, 2020
                                          s/George Caram Steeh
                                          GEORGE CARAM STEEH
                                          UNITED STATES DISTRICT JUDGE


                               CERTIFICATE OF SERVICE

                Copies of this Order were served upon attorneys of record on
                   February 14, 2020, by electronic and/or ordinary mail.

                                     s/Brianna Sauve
                                       Deputy Clerk




                                          - 22 -
